 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 51 
In the House of Representatives, U. S.,

January 13, 2009
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be and are hereby elected to the following standing committees of the House of Representatives: 
(1)Committee on House AdministrationMs. Zoe Lofgren of California, Mr. Capuano, Mr. Gonzalez, Mrs. Davis of California, Mr. Davis of Alabama. 
(2)Committee on RulesMr. Perlmutter, Ms. Pingree of Maine, Mr. Polis of Colorado. 
2.Paragraph (5) of House Resolution 24, One Hundred Eleventh Congress, agreed to January 7, 2009, is amended by striking Mr. Bishop of Utah, and inserting Mr. Bishop of New York,. 
 
Lorraine C. Miller,Clerk.
